      Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 1 of 22



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
 KAREEM NISBETT, Individually and on                 ECF CASE
 behalf of all other persons similarly
 situated,
                                                     No.: ____________________
                   Plaintiff,
                                                     CLASS ACTION COMPLAINT
            v.
                                                     JURY TRIAL DEMANDED
 HEMPED NYC LLC and HEMPED NYC
 ON ORCHARD LLC,

                   Defendants.




                                      INTRODUCTION

       1.        Plaintiff Kareem Nisbett, who is legally blind, brings this civil rights action

against Defendants Hemped NYC LLC and Hemped NYC on Orchard LLC

(“Defendants”) for their failure to design, construct, maintain, and operate their website,

www.hempednyc.com (the “Website”), to be fully accessible to and independently usable

by Plaintiff Nisbett and other blind or visually-impaired people. Defendants deny full and

equal access to their Website.

       2.        Plaintiff Nisbett, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), and New York State

Human Rights Law (“NYSHRL”) against Defendants.

       3.        Plaintiff Nisbett seeks a permanent injunction to cause Defendants to

change their corporate policies, practices, and procedures so that their Website will become

and remain accessible to blind and visually-impaired consumers.




                                               -1-
      Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 2 of 22



                                        THE PARTIES

        4.      Plaintiff Nisbett is, at all relevant times, a resident of the Bronx, New York,

Bronx County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., and the

NYSHRL.

        5.      Defendant Hemped NYC LLC is at all relevant times a domestic limited

liability company that is organized under New York law, and is authorized to do business

in the State of New York.

        6.      Defendant Hemped NYC on Orchard LLC is at all relevant times a domestic

limited liability company that is organized under New York law, and is authorized to do

business in the State of New York.

                               JURISDICTION AND VENUE

        7.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Nisbett’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

        8.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Nisbett’s NYSHRL, N.Y. Exec. Law Article 15 claims.

        9.      Venue is proper under §1391(b)(2) as a substantial part of the events giving

rise to the claims occurred in this District: Plaintiff Nisbett is a resident of this District; and

he has attempted to access the Website in this District and, in doing so, was denied the full

use and enjoyment of the facilities, goods, and services of the Website while in New York

County.




                                               -2-
      Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 3 of 22



       10.     This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                 NATURE OF ACTION

       11.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”), NVDA and VoiceOver are among the most popular.

       12.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

       13.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure their websites are accessible.

       14.     For a website to be equally accessible to a blind or visually impaired person,

under these guidelines, it should have following:

               a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading




                                            -3-
         Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 4 of 22



software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating a

website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose of

the webpage, versus being blank. Screen readers read out page headings, allowing users to

quickly skip to a section. Navigation is, however, very difficult without those headings.

                e.      Equivalent text is provided when using scripts.

                f.      Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult for

a visually impaired or blind individual to complete the forms, as they do not know what

the fields, how to input data, or what options to select (e.g., selecting a date or a size). A

compliant website will, instead, provide labels or instructions when content requires user

input. This includes captcha prompts, requiring the user to verity that he or she is not a

robot.

                g.      Information about the meaning and structure of content is conveyed

by more than the visual presentation of content.




                                             -4-
        Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 5 of 22



               h.      Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it cause problems in screen readers

which use IDs for labeling controls and table headings.

               i.      Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

               j.      The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

               k.      No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.

               l.      Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.      One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.      Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.      The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically




                                             -5-
      Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 6 of 22



set; and/or notification of changes to these items are available to user agents, including

assistive technology.

                                STATEMENT OF FACTS

Defendants, Their Website And Their Website’s Barriers

       14.     Defendants are retailers of CBD products for men, women and pets. They

have locations throughout the country, including three locations in New York City,

including 247 Bleecker Street, New York, New York, 199 Orchard Street, New York, and

2196 Flatbush Ave, Brooklyn, New York. At these locations, Defendants sell tinctures,

capsules, creams and bath products, animal treats and similar items. Items can also be

purchased online through the Website and delivered by mail.

       15.     Defendants’ Website is heavily integrated with their retail operation,

serving as its gateway. Through the Website, Defendants’ customers are, inter alia, able to:

learn information about Defendants’ company, including its store locations;             learn

information about hemp and CBD, including how it can be administered and effects; learn

about the products available for purchase in stores and on the Website; learn about the

return policy and contact the company through an online form.

       16.     It is, upon information and belief, Defendants’ policy and practice to deny

Plaintiff Nisbett and other blind or visually-impaired users access to their Website, thereby

denying the facilities and services that are offered and integrated with their CBD stores.

Due to their failure and refusal to remove access barriers to their Website, Plaintiff Nisbett

and visually-impaired persons have been and are still being denied equal access to

Defendants’ stores and the numerous facilities, goods, services, and benefits offered to the

public through their Website.




                                             -6-
      Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 7 of 22



        17.     Plaintiff Nisbett cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient screen-reader user and uses it to access the

Internet. He has visited the Website on separate occasions using screen-reading software.

        18.     During his visits to the Website, the last occurring on or about February 20,

2020, Plaintiff Nisbett encountered multiple access barriers that denied him the full

enjoyment of the facilities, goods, and services of the Website and the facilities, goods, and

services of Defendants’ stores. Because of these barriers he was unable to, substantially

equal to sighted individuals:

                a.      Know what is on the Website. This is in part due to the non-text

images lacking alt-text describing them. Some images are not event detected by screen

reader. There are unlabeled elements throughout the Website. Plaintiff Nisbett had

difficulty learning about Defendant’s products because the sub-links in the main navigation

menu are not accessible to a screen reader. For example, a sighted user can hover over oil

tinctures and access sub-links that will take the user to a page for broad spectrum CBD oil

tinctures. Hovering is a feature that is consistently incompatible with screen readers unless

it is done properly. In this case, there appears to be no way for a screen reader user to

expand the main navigation links and clicking on Oil tinctures takes the user to a page with

all oil tinctures. He or she must then arrow or scroll through several pages of items to find

a specific item. Plaintiff Nisbett was also unable to learn about lab results equal to a sighted

user because they are presented as an inaccessible image. Lastly, Plaintiff Nisbett could

not learn about Defendant’s social media accounts because they are not properly labeled.

                b.      Navigate the Website. Plaintiff Nisbett had difficulty navigating this

Website with his screen reader.        As mentioned above, several navigation links are




                                              -7-
      Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 8 of 22



inaccessible to screen reader users. Checking out is very difficult for screen reader users.

There is no alert that an item has been added to the cart. When viewing the cart, the layout

is not intuitive or predictable. For example, the shipping information is before the name

and address field, which is not the usual manner. Forms on the checkout field are also

unlabeled, for example the credit card field just reads as “bullet bullet bullet” over and over

again.

         19.    Plaintiff Nisbett was denied full and equal access to the facilities and

services Defendants offers to the public on their Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:

                a.     Lack of alt-text for images.

                b.     Fieldset elements are not labeled with legend elements.

                c.     Document titles are blank.

                d.     PDFs are not tagged and therefore are inaccessible to screen readers.

                e.     Button elements are empty and have no programmatically

determined name.

                f.     Form controls have no labels and no programmatically determined

names.

                g.     Radio button groups are not contained in a fieldset element.

                h.     Webpages have no headings.

                i.     Several links on a page share the same link text, but go to different

destinations.

                j.     Webpages have markup errors.




                                             -8-
      Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 9 of 22



Defendants Must Remove Barriers to Their Website

       20.      Due to the inaccessibility of their Website, blind and visually-impaired

customers such as Plaintiff Nisbett, who need screen-readers, cannot fully and equally use

or enjoy the facilities, goods, and services Defendants offer to the public on their Website.

The Website’s access barriers that Plaintiff Nisbett encountered have caused a denial of his

full and equal access in the past, and now deter him on a regular basis from accessing the

Website. These access barriers have likewise deterred him from visiting Defendants’ stores

and enjoying it equal to sighted individuals.

       21.      If the Website was equally accessible to all, Plaintiff Nisbett could

independently navigate it, learn about Defendants’ stores, learn about the products

available for purchase in stores and online, and complete a purchase, equal to sighted users.

       22.      Through his attempts to use the Website, Plaintiff Nisbett has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       23.      Because simple compliance with the WCAG 2.0 Guidelines would provide

Plaintiff Nisbett and other visually-impaired consumers with equal access to the Website,

Plaintiff Nisbett alleges that Defendants have engaged in acts of intentional discrimination,

including, but not limited to, the following policies or practices:

                a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Nisbett;

                b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Nisbett; and,




                                             -9-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 10 of 22



                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Nisbett, as a member of a protected class.

       24.        Defendants therefore use standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       25.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Nisbett seeks under 42 U.S.C. § 12188(a)(2).

       26.        Because their Website has never been equally accessible, and because

Defendants lack a corporate policy that is reasonably calculated to cause their Website to

become and remain accessible, Plaintiff Nisbett seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendants to retain a qualified consultant acceptable to

Plaintiff Nisbett to assist Defendants to comply with WCAG 2.0 guidelines for their

Website:

                  a.     Remediating the Website to be WCAG 2.0 AA compliant;

                  b.     Training Defendants’ employees and agents who develop the

Website on accessibility compliance under the WCAG 2.0 guidelines;

                  c.     Regularly checking the accessibility of the Website under the

WCAG 2.0 guidelines;

                  d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendants’ Website complies under the WCAG 2.0 guidelines; and,




                                              -10-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 11 of 22



               e.      Developing an accessibility policy that is clearly disclosed on

Defendants’ Website, with contact information for users to report accessibility-related

problems.

       27.     Although Defendants may currently have centralized policies on

maintaining and operating their Website, Defendants lack a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by, blind

and other visually impaired consumers.

       28.     Without injunctive relief, Plaintiff Nisbett and other visually impaired

consumers will continue to be unable to independently use the Website, violating its rights.

       29.     Defendants have, upon information and belief, invested substantial sums in

developing and maintaining their Website and have generated significant revenue from the

Website. These amounts are far greater than the associated cost of making their Website

equally accessible to visually impaired customers.

       30.     Defendants have failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                           CLASS ACTION ALLEGATIONS

       31.     Plaintiff Nisbett seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted to

access Defendants’ Website and as a result have been denied access to the enjoyment of

Defendants’ stores during the relevant statutory period (“Class Members”).

       32.     Plaintiff Nisbett seeks to certify a State of New York subclass under Fed.

R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal




                                           -11-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 12 of 22



enjoyment of Defendants’ stores during the relevant statutory period (“New York Subclass

Members”).

       33.     Common questions of law and fact exist amongst the Class Members and

the New York Subclass Members:

               a.      Whether Defendants’ stores, are a “public accommodation” or a

service or good “of a place of public accommodation” under Title III of the ADA;

               b.      Whether Defendants’ Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL;

               c.      Whether Defendants’ Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating Title III of the ADA; and

               d.      Whether Defendants’ Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL.

       35.     Plaintiff Nisbett’s claims are typical of the Class Members, and New York

Subclass Members: they are all severely visually impaired or otherwise blind, and claim

that Defendants have violated Title III of the ADA, or NYSHRL by failing to update or

remove access barriers on their Website so it can be independently accessible to the

visually impaired individuals.

       36.     Plaintiff Nisbett will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel competent

and experienced in complex class action litigation, and because he has no interests




                                             -12-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 13 of 22



antagonistic to the Class or Subclasses. Class certification of the claims is appropriate

under Fed. R. Civ. P. 23(b)(2) because Defendants have acted or refused to act on grounds

generally applicable to the Class and Subclasses, making appropriate both declaratory and

injunctive relief with respect to Plaintiff, the Class and Subclasses.

       37.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

       38.     Judicial economy will be served by maintaining this lawsuit as a class action

in that it is likely to avoid the burden that would be otherwise placed upon the judicial

system by the filing of numerous similar suits by people with visual disabilities throughout

the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       39.      Plaintiff Nisbett, individually and on behalf of the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       40.     Title III of the ADA prohibits “discriminat[ion] on the basis of disability in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases

(or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       41.     Defendants’ stores constitute public accommodations under Title III of the

ADA, 42 U.S.C. § 12181(7). Their Website is a service, privilege, or advantage that is

integrated with their stores.




                                             -13-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 14 of 22



       42.      Under Title III of the ADA, it is unlawful discrimination to deny individuals

with disabilities the opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       43.      Under Title III of the ADA, it is unlawful discrimination to deny individuals

with disabilities an opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodation, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       44.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:

       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a failure
       to take such steps as may be necessary to ensure that no individual with a
       disability is excluded, denied services, segregated or otherwise treated
       differently than other individuals because of the absence of auxiliary aids
       and services, unless the entity can demonstrate that taking such steps would
       fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue
       burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

       45.      These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Nisbett, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

denied full and equal access to the Website, has not been provided services that are




                                            -14-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 15 of 22



provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons.

       46.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein, Plaintiff Nisbett requests the relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

       47.      Plaintiff Nisbett, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

forth herein.

       48.      N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

or employee of any place of public accommodation . . . because of the . . . disability of any

person, directly or indirectly, to refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof.”

       49.      Defendants’ State of New York stores are public accommodations under

N.Y. Exec. Law § 292(9). Defendants’ Website is a service, privilege or advantage of their

stores. Defendants’ Website is a service that is by and integrated with these stores.

       50.      Defendants are subject to NYSHRL because they own and operates their

stores and the Website. Defendants are a “person” under N.Y. Exec. Law § 292(1).

       51.      Defendants are violating N.Y. Exec. Law § 296(2)(a) in refusing to update

or remove access barriers to their Website, causing their Website and the services

integrated with their stores to be completely inaccessible to the blind. This inaccessibility

denies blind patrons full and equal access to the facilities, goods and services that

Defendants make available to the non-disabled public.



                                             -15-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 16 of 22



       52.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or would

result in an undue burden.”

       53.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual

with a disability is excluded or denied services because of the absence of auxiliary aids and

services, unless such person can demonstrate that taking such steps would fundamentally

alter the nature of the facility, privilege, advantage or accommodation being offered or

would result in an undue burden.”

       54.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have been

followed by other large business entities and government agencies in making their websites

accessible, including but not limited to: adding alt-text to graphics and ensuring that all

functions can be performed using a keyboard. Incorporating the basic components to make

their Website accessible would neither fundamentally alter the nature of its business nor

result in an undue burden to them.

       55.     Defendants’ actions constitute willful intentional discrimination against the

class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in that

Defendants have:




                                            -16-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 17 of 22



               a.      Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

      56.      Defendants discriminate, and will continue in the future to discriminate

against Plaintiff Nisbett and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendants’ Website and their stores under §

296(2) et seq. and/or its implementing regulations. Unless the Court enjoins Defendants

from continuing to engage in these unlawful practices, Plaintiff and the New York Subclass

Members will continue to suffer irreparable harm.

      57.      As Defendants’ actions violate the NYSHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.

      58.      Plaintiff Nisbett is entitled to compensatory damages and civil penalties and

fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

      59.      Plaintiff Nisbett is entitled to reasonable attorneys’ fees and costs.

      60.      Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.




                                            -17-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 18 of 22



                              THIRD CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

       61.      Plaintiff Nisbett, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

forth herein.

       62.      The NYCHRL provides that “It shall be an unlawful discriminatory practice

for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

employee of any place or provider of public accommodation, because of . . . disability . . .

directly or indirectly, to refuse, withhold from or deny to such person, any of the

accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin. Code § 8-

107(4)(a)

       63.      The Website is a public accommodation under NYCHRL, N.Y.C. Admin.

Code § 8-102(9).

       64.      Defendants are subject to NYCHRL because they own and operate their

Website, making them persons under N.Y.C. Admin. Code § 8-102(1).

       65.      Defendants are violating the NYCHRL in refusing to update or remove

access barriers to Website, causing their Website and the services integrated with their

retail operations to be completely inaccessible to the blind. This inaccessibility denies blind

patrons full and equal access to the facilities, goods, and services that Defendant makes

available to the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-107(15)(a).

       66.      Defendants’ actions constitute willful intentional discrimination against the

Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:




                                             -18-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 19 of 22



       a.      Constructed and maintained a website that is inaccessible to blind class

members with knowledge of the discrimination; and/or

       b.      Constructed and maintained a website that is sufficiently intuitive and/or

obvious that is inaccessible to blind class members; and/or

       c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       67.     As such, Defendants discriminate, and will continue in the future to

discriminate against Plaintiff Nisbett and the New York City Subclass Members because

of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its online retail

operations under § 8-107(4)(a) and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and the

New York City Subclass will continue to suffer irreparable harm.

       68.     As Defendants’ actions violate the NYCHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.

       69.     Plaintiff Nisbett is also entitled to compensatory damages, as well as civil

penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       70.     Plaintiff Nisbett is also entitled to reasonable attorneys’ fees and costs.

       71.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

forth below.




                                            -19-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 20 of 22



                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       72.     Plaintiff Nisbett, individually and on behalf the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       73.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Nisbett contends, and is informed and believes that Defendants deny, that their

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of their Website and by extension their stores, which

Defendants own, operate and control, fails to comply with applicable laws including, but

not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

and N.Y. Exec. Law § 296, et seq. prohibiting discrimination against the blind.

       74.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nisbett respectfully requests this Court grant the

following relief:

               a.      A preliminary and permanent injunction to prohibit Defendants

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

seq., and the laws of New York;

               b.      A preliminary and permanent injunction requiring Defendants to

take all the steps necessary to make their Website into full compliance with the

requirements set forth in Title III of the ADA, and its implementing regulations, so that the

Website is readily accessible to and usable by blind individuals;




                                            -20-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 21 of 22



               c.      A declaration that Defendants owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., and the laws of New York

               d.      An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

as Class Counsel;

               e.      Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

               f.      Pre- and post-judgment interest;

               g.      An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.      Such other and further relief as this Court deems just and proper.




                                             -21-
     Case 1:20-cv-02256-JGK Document 1 Filed 03/13/20 Page 22 of 22



                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Nisbett demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       March 13, 2020

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      Douglas B. Lipsky
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10170
                                      212.392.4772
                                      chris@lipskylowe.com
                                      doug@lipskylowe.com




                                          -22-
